20-10828    Doc 6   Filed 03/18/20       Entered 03/18/20 22:56:56     Main Document   Pg
                                            1 of 13



 Steven J. Reisman, Esq.
 Jerry L. Hall, Esq.
 Cindi M. Giglio, Esq.
 KATTEN MUCHIN ROSENMAN LLP
 575 Madison Avenue
 New York, NY 10122
 Telephone: (212) 940-8800
 Facsimile: (212) 940-8876
 sreisman@katten.com
 jerry.hall@katten.com
 cindi.giglio@katten.com

 Counsel to the Foreign Representative

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:                                                   Chapter 15

 NYGARD HOLDINGS (USA) LIMITED,                           Case No. 20-10828 (___)

               Debtor in a Foreign Proceeding.


 In re:                                                   Chapter 15

 NYGARD INC.,                                             Case No. 20-10829 (___)

               Debtor in a Foreign Proceeding.


 In re:                                                   Chapter 15

 NYGARD NY RETAIL, LLC,                                   Case No. 20-10830 (___)

               Debtor in a Foreign Proceeding.


 In re:                                                   Chapter 15

 FASHION VENTURES, INC.,                                  Case No. 20-10831 (___)

               Debtor in a Foreign Proceeding.


                                                          Chapter 15
20-10828       Doc 6    Filed 03/18/20     Entered 03/18/20 22:56:56         Main Document        Pg
                                              2 of 13



 In re:
                                                                Case No. 20-10832 (___)
 NYGARD INTERNATIONAL PARTNERSHIP,

                  Debtor in a Foreign Proceeding.


 In re:                                                         Chapter 15

 NYGARD PROPERTIES LTD.,                                        Case No. 20-10833 (___)

                  Debtor in a Foreign Proceeding.


 In re:                                                         Chapter 15

 NYGARD ENTERPRISES LTD.,                                       Case No. 20-10834 (___)

                  Debtor in a Foreign Proceeding.


 In re:                                                         Chapter 15

 4093879 CANADA LTD.                                            Case No. 20-10835 (___)

                  Debtor in a Foreign Proceeding.


 In re:                                                         Chapter 15

 4093887 CANADA LTD.                                            Case No. 20-10836 (___)

                  Debtor in a Foreign Proceeding.


  MOTION OF THE RECEIVER AS AUTHORIZED FOREIGN REPRESENTATIVE
          FOR JOINT ADMINISTRATION OF CHAPTER 15 CASES
                       AND RELATED RELIEF

          Richter Advisory Group Inc. (“Richter”) is acting solely in its capacity as court-appointed

receiver (and not in its personal or corporate capacity) (the “Receiver”) and authorized foreign

representative (the “Foreign Representative”) of:

                 (a)     Nygard Holdings (USA) Limited (“Holdings”);


                                                    2
20-10828     Doc 6     Filed 03/18/20      Entered 03/18/20 22:56:56         Main Document       Pg
                                              3 of 13



                       Nygard Inc. (“Inc.”);
                       Nygard NY Retail, LLC (“NY Retail”); and
                       Fashion Ventures, Inc. (“Fashion”) (collectively, the “U.S. Debtors”); and
               (b)     Nygard International Partnership (“International”);
                       Nygard Properties Ltd. (“Properties”);
                       Nygard Enterprises Ltd. (“Enterprises”);
                       4093879 Canada Ltd. (“4093879”); and
                      4093887 Canada Ltd. (“4093887”) (collectively, the “Canadian Debtors,”
and together with the U.S. Debtors, the “Debtors”).

       Each of the Debtors was placed in a receivership on March 18, 2020 by order (the

“Receivership Order”) of the Court of Queen’s Bench Manitoba (the “Canadian Court”), Court

File No. CI 20-01-26627 (the “Canadian Proceeding”).

       The Foreign Representative respectfully submits this motion (the “Motion”) for entry of

an order, substantially in the form attached as Exhibit A, (i) directing the joint administration of

these cases for procedural purposes only pursuant to section 105(a) of title 11 of the United States

Code (the “Bankruptcy Code”) and Rule 1015(b) of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), (ii) authorizing the filing of a consolidated list pursuant to Bankruptcy

Rule 1007(a)(4), and (iii) granting related relief.

       In support of the Motion, the Foreign Representative respectfully incorporates the

following herein by reference: (a) the Verified Petition Under Chapter 15 for Recognition of a

Foreign Main Proceeding and Related Relief (the “Verified Petition”) and (b) the Declaration of

Gilles Benchaya in Support of (i) Verified Petition Under Chapter 15 for Recognition of a Foreign

Main Proceeding and Related Relief and (ii) Motion of the Foreign Representative for Provisional




                                                      3
20-10828          Doc 6    Filed 03/18/20       Entered 03/18/20 22:56:56             Main Document            Pg
                                                   4 of 13



Relief (the “Benchaya Declaration”).1            In further support of the relief requested, the Foreign

Representative represents as follows:

             1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference to Bankruptcy Judges of the District Court for the

Southern District of New York, dated January 31, 2012 (Preska, C.J.). This matter is a core

proceeding pursuant to 28 U.S.C. § 157(b).

             2.    Venue is proper in this District pursuant to 28 U.S.C. § 1410(1) and (3).

             3.    The statutory bases for relief are Bankruptcy Code section 101(2), and Bankruptcy

Rules 1015(b) and 1007(a)(4).

             4.     The Foreign Representative seeks entry of an order substantially in the form

attached as Exhibit A directing joint administration of the Debtors’ chapter 15 cases for procedural

purposes only.

             5.    The Foreign Representative also requests that the caption of the Debtors’ chapter

15 cases be modified to reflect joint administration of the chapter 15 cases as follows:


    In re:                                                               Chapter 15

    NYGARD HOLDINGS (USA) LIMITED, et al.,2                              Case No. 20-10828(___)

                    Debtors in a Foreign Proceeding.                     Jointly Administered




1
      Capitalized terms not otherwise defined herein shall have the meanings given to them in the Benchaya
      Declaration.
2
      The Debtors in these Chapter 15 cases, along with the last four digits of each Debtor’s U.S. Federal Employer
      Identification Number (“FEIN”) or Canada Revenue Agency Business Registration Number (“CRA”) , are:
      Nygard Holdings (USA) Limited (FEIN 3048), Nygard Inc. (FEIN 0509), Nygard NY Retail, LLC (FEIN 1672),
      Fashion Ventures, Inc. (FEIN 0956), Nygard International Partnership (FEIN 1535), Nygard Properties Ltd.
      (CRA 0003), Nygard Enterprises Ltd. (FEIN 7127), 4093879 Canada Ltd. (FEIN 1533), 4093887 Canada Ltd.
      (FEIN 1534).



                                                         4
20-10828     Doc 6      Filed 03/18/20       Entered 03/18/20 22:56:56      Main Document          Pg
                                                5 of 13



       6.        The Foreign Representative requests that the Court find that the proposed caption

satisfies the requirements of section 342(c)(1) of the Bankruptcy Code and Bankruptcy Rule 1005.

       7.        The Foreign Representative also requests that the following notation be entered on

the dockets of the chapter 15 cases of the Debtors to reflect the joint administration of these cases:

                 An Order has been entered in this case in accordance with Rule 1015(b) of
                 the Federal Rules of Bankruptcy Procedure directing the procedural
                 consolidation and joint administration of the chapter 15 cases of Nygard
                 Holdings (USA) Limited, Nygard Inc., Nygard NY Retail, LLC , Fashion
                 Ventures, Inc., Nygard International Partnership, Nygard Properties Ltd.,
                 Nygard Enterprises Ltd., 4093887 Canada Ltd., and 4093879 Canada Ltd.
                 The docket in In re Nygard Holdings (USA) Limited, case no. 20-[•] (•)
                 should be consulted for all matters affecting this case.

       8.        Further, the Foreign Representative requests that the Court authorize the Foreign

Representative to file and use a combined list under Bankruptcy Rule 1007(a)(4) for these jointly-

administered chapter 15 cases and that combined notices may be sent to the Debtors’ creditors and

other parties in interest where appropriate.

       9.        Bankruptcy Rule 1015(b) provides that if two or more petitions for relief are

pending in the same court by or against a debtor and its affiliate, the court may order joint

administration of the cases. The Debtors are “affiliates” as that term is defined under section 101(2)

of the Bankruptcy Code, as all are 100% owned, directly or indirectly, by Peter J. Nygard.

       10.       Entry of an order directing joint administration of the Debtors’ chapter 15 cases

will avoid duplicative      notices, applications,      and orders, thereby saving the Foreign

Representative     and parties-in-interest     considerable   time and expense and easing the

administrative burden on the Court and the parties. The rights of creditors will not be adversely

affected because this Motion requests only administrative consolidation of the chapter 15 cases.

By aggregating all papers related to the Debtors under the same case caption and docket,

creditors and parties-in-interest will be able to access and review relevant information



                                                    5
20-10828       Doc 6   Filed 03/18/20      Entered 03/18/20 22:56:56         Main Document          Pg
                                              6 of 13



concerning the Debtors in one place, which will better enable parties to keep apprised of the

matters before this Court.

       11.      Additionally, filing a consolidated list under Bankruptcy Rule 1007(a)(4) is

appropriate in these cases. As the provisional and final relief sought in each of these cases is

identical, and any additional relief sought is likely to impact most or all of the Debtors, the Foreign

Representative anticipates that most if not all motions, notices, hearings, orders, and other papers

filed in these cases will affect most or all of the Debtors. Under these circumstances, filing and

maintaining separate lists under Bankruptcy Rule 1007(a)(4) would result in unnecessary

confusion and wasteful duplication of effort and service.

       12.      Notice of this Motion has been provided to: (i) the United States Trustee for the

Southern District of New York (Attn: Paul K. Schwartzberg, Esq.); (ii) the Debtors; (iii) Peter J.

Nygard; (iv) all persons or bodies authorized to administer foreign proceedings of the Debtors,

including the Canadian Proceeding; (v) all entities against whom provisional relief is being sought

under section 1519 of the Bankruptcy Code; (vi) all parties to litigation pending in the United

States to which any of the Debtors is a party at the time of the filing of the Petition; and (vii) all

parties that have filed a notice of appearance in these chapter 15 cases. The Foreign Representative

submits that no other or further notice of this Motion is necessary or required.

       13.      No prior request for the relief sought in this Motion has been made to this or to any

other Court.

                             [Remainder of page left intentionally blank.]




                                                   6
20-10828      Doc 6    Filed 03/18/20     Entered 03/18/20 22:56:56         Main Document          Pg
                                             7 of 13



                                          CONCLUSION

       WHEREFORE, the Receiver respectfully requests entry of an order, substantially in the

form attached as Exhibit A, granting the relief requested and such other and further relief as is just

and proper.

Dated: March 18, 2020
       New York, New York                              Respectfully submitted,

                                                       /s/ Steven J. Reisman
                                                       Steven J. Reisman, Esq.
                                                       Jerry L. Hall, Esq.
                                                       Cindi M. Giglio, Esq.
                                                       KATTEN MUCHIN ROSENMAN LLP
                                                       575 Madison Avenue
                                                       New York, NY 10122
                                                       Telephone: (212) 940-8800
                                                       Facsimile: (212) 940-8876
                                                       sreisman@katten.com
                                                       jerry.hall@katten.com
                                                       cindi.giglio@katten.com

                                                       Counsel to the Foreign Representative




                                                  7
20-10828   Doc 6   Filed 03/18/20   Entered 03/18/20 22:56:56   Main Document   Pg
                                       8 of 13



                                      Exhibit A

                                    Proposed Order
20-10828   Doc 6   Filed 03/18/20   Entered 03/18/20 22:56:56     Main Document   Pg
                                       9 of 13



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:                                              Chapter 15

 NYGARD HOLDINGS (USA) LIMITED,                      Case No. 20-10828 (___)

             Debtor in a Foreign Proceeding.


 In re:                                              Chapter 15

 NYGARD INC.,                                        Case No. 20-10829 (___)

             Debtor in a Foreign Proceeding.


 In re:                                              Chapter 15

 NYGARD NY RETAIL, LLC,                              Case No. 20-10830 (___)

             Debtor in a Foreign Proceeding.


 In re:                                              Chapter 15

 FASHION VENTURES, INC.,                             Case No. 20-10831 (___)

             Debtor in a Foreign Proceeding.


 In re:                                              Chapter 15

 NYGARD INTERNATIONAL PARTNERSHIP,                   Case No. 20-10832 (___)

             Debtor in a Foreign Proceeding.
20-10828          Doc 6    Filed 03/18/20        Entered 03/18/20 22:56:56              Main Document            Pg
                                                   10 of 13




    In re:                                                                Chapter 15

    NYGARD PROPERTIES LTD.,                                               Case No. 20-10833 (___)

                     Debtor in a Foreign Proceeding.


    In re:                                                                Chapter 15

    NYGARD ENTERPRISES LTD.,                                              Case No. 20-10834 (___)

                     Debtor in a Foreign Proceeding.


    In re:                                                                Chapter 15

    4093879 CANADA LTD.                                                   Case No. 20-10835 (___)

                     Debtor in a Foreign Proceeding.


    In re:                                                                Chapter 15

    4093887 CANADA LTD.                                                   Case No. 20-10836 (___)

                     Debtor in a Foreign Proceeding.


                       ORDER DIRECTING JOINT ADMINISTRATION
                  OF CHAPTER 15 CASES AND GRANTING RELATED RELIEF

             Upon the Motion1 of Richter Advisory Group Inc. (“Richter”), solely in its capacity as

court-appointed receiver (and not in its personal or corporate capacity) (the “Receiver”) and

authorized foreign representative (the “Foreign Representative”) of: (a) Nygard Holdings (USA)

Limited (“Holdings”); Nygard Inc. (“Inc.”); Nygard NY Retail, LLC (“NY Retail”); and Fashion

Ventures, Inc. (“Fashion”) (collectively, the “U.S. Debtors”); and




1
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.



                                                          2
20-10828     Doc 6     Filed 03/18/20     Entered 03/18/20 22:56:56        Main Document          Pg
                                            11 of 13



       (b) Nygard International        Partnership (“International”);    Nygard Properties Ltd.

(“Properties”); Nygard Enterprises Ltd. (“Enterprises”); 4093879 Canada Ltd. (“4093879”); and

4093887 Canada Ltd. (“4093887”) (collectively, the “Canadian Debtors,” and together with the

U.S. Debtors, the “Debtors”), each of which was placed in a receivership on March 18, 2020 by

order (the “Receivership Order”) of the Court of Queen’s Bench Manitoba (the “Canadian Court”),

Court File No. CI 20-01-26627 (the “Canadian Proceeding”), for entry of an order (i) directing the

joint administration of these cases for procedural purposes only pursuant to section 105(a) of title

11 of the United States Code (the “Bankruptcy Code”) and Rule 1015(b) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), (ii) authorizing the filing of a consolidated list

pursuant to Bankruptcy Rule 1007(a)(4), and (iii) granting related relief; and the Court having

found that it has jurisdiction to consider the Motion and the relief requested therein pursuant to 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the Southern District of New York dated as of January 31, 2012, Reference M-

431, In re Standing Order of Reference Re: Title 11, 12 Misc. 00032 (S.D.N.Y. Feb. 1, 2012)

(Preska, C.J.); and considering the Motion and the relief requested therein being a core proceeding

pursuant to 28 U.S.C. § 157(b); and venue of this proceeding being proper before the Court pursuant

to 28 U.S.C. § 1410(1) and (3); and the Court having determined that the relief requested in the

Motion is necessary and beneficial to the Debtors; and after due deliberation and sufficient cause

appearing therefor,

       IT IS HEREBY ORDERED:

       1.      The Motion is granted as set forth herein.




                                                  3
20-10828          Doc 6     Filed 03/18/20      Entered 03/18/20 22:56:56             Main Document            Pg
                                                  12 of 13



             2.     Pursuant to Bankruptcy Rule 1015(b), the Debtors’ chapter 15 cases shall be, and

hereby are, consolidated for procedural purposes only and shall be jointly administered by the

Bankruptcy Court under the docket of Nygard Holdings (USA) Limited, Case No. 20-10828 (___).

             3.     All pleadings and other papers filed in these chapter 15 cases shall bear a

consolidated caption in the following form:


    In re:                                                               Chapter 15

    NYGARD HOLDINGS (USA) LIMITED, et al.,2                              Case No. 20-10828 (___)

                     Debtors in a Foreign Proceeding.                    Jointly Administered



             4.     The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code and Bankruptcy Rule 1005 in all respects.

             5.     The following notation shall be entered on the dockets of the chapter 15 cases of

the Debtors, to reflect the joint administration of these cases:

             An Order has been entered in this case in accordance with Rule 1015(b) of the
             Federal Rules of Bankruptcy Procedure directing the procedural consolidation and
             joint administration of the chapter 15 cases of Nygard Holdings (USA) Limited,
             Nygard Inc., Nygard NY Retail, LLC , Fashion Ventures, Inc., Nygard International
             Partnership, Nygard Properties Ltd., Nygard Enterprises Ltd., 4093879 Canada
             Ltd., and 4093887 Canada Ltd. The docket in In re Nygard Holdings (USA)
             Limited, case no. 20-[•] (•) should be consulted for all matters affecting this case.

             6.     Nothing contained in this Order shall be deemed or construed as directing or

otherwise effecting the substantive consolidation of any of the above-captioned cases.



2
      The Debtors in these Chapter 15 cases, along with the last four digits of each Debtor’s U.S. Federal Employer
      Identification Number (“FEIN”) or Canada Revenue Agency Business Registration Number (“CRA”) , are:
      Nygard Holdings (USA) Limited (FEIN 3048), Nygard Inc. (FEIN 0509), Nygard NY Retail, LLC (FEIN 1672),
      Fashion Ventures, Inc. (FEIN 0956), Nygard International Partnership (FEIN 1535), Nygard Properties Ltd.
      (CRA 0003), Nygard Enterprises Ltd. (FEIN 7127), 4093879 Canada Ltd. (FEIN 1533), 4093887 Canada Ltd.
      (FEIN 1534).



                                                         4
20-10828     Doc 6     Filed 03/18/20        Entered 03/18/20 22:56:56      Main Document          Pg
                                               13 of 13



       7.      If these chapter 15 cases were initially assigned to different judges, these chapter 15

cases shall be transferred to the judge to whom the lowest numbered case was assigned.

       8.      The Foreign Representative shall maintain, and the Clerk of the United States

Bankruptcy Court for the Southern District of New York shall keep, one consolidated docket, one

file and one consolidated service list in these chapter 15 cases.

       9.      The Foreign Representative is authorized to file and utilize a combined list under

Bankruptcy Rule 1007(a)(4) for the Debtors’ jointly-administered cases and may send combined

notices to creditors of the Debtors and other parties in interest where appropriate.

       10.     The Foreign Representative is authorized to take all actions necessary to effectuate

the relief granted pursuant to this Order.

       11.     The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry, and the Clerk is hereby directed to enter this Order on the docket in the

chapter 15 case of each of the Debtors.

       12.     This Court shall retain jurisdiction with respect to all matters relating to the

interpretation or implementation of this Order.

Dated: March ____, 2020
       New York, New York

                                                _______________________________________
                                                UNITED STATES BANKRUPTCY JUDGE




                                                   5
